In support of their motion for rehearing the defendants argue that the court overlooked a well-established principle of law and failed to apply the provisions of sec. 251.09, Stats., and reverse the judgment appealed from on the ground that the real controversy had not yet been fully tried.
This argument fails to take into consideration that the rule requiring a counterclaim in ejectment cases, where affirmative *Page 624 
relief is asked for, is statutory, and applies specially in these cases.  To reverse the cause would merely give the defendants an opportunity to try their case twice on the same grounds.  We have examined the record and find no grounds upon which the judgment can be reversed in the interests of justice.  In spite of the defective pleading the case seems to have been fully tried.
By the Court. — Motion denied with $25 costs.